           Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                                                    Desc
                               Imaged Certificate of Notice Page 1 of 9
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 18-17211-SY
Ronald Cloer                                                                                                            Chapter 7
Suzanne M. Cloer
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0973-6                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Feb 18, 2021                                                Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Ronald Cloer, Suzanne M. Cloer, 39141 Trail Creek Lane, Temecula, CA 92591-7289

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 18, 2021 at the address(es) listed
below:
Name                               Email Address
Alexander K Lee
                                   on behalf of Interested Party Courtesy NEF ecfcacb@aldridgepite.com akl@ecf.courtdrive.com

Angela Gill
                                   on behalf of Creditor UNITED STATES OF AMERICA on behalf of the INTERNAL REVENUE SERVICE
                                   angela.gill@usdoj.gov

Brandon J Iskander
                                   on behalf of Trustee Lynda T. Bui (TR) biskander@shulmanbastian.com avernon@shulmanbastian.com

Caroline Djang
                                   on behalf of Interested Party Western Riverside Council of Governments caroline.djang@bbklaw.com
                                   laurie.verstegen@bbklaw.com;wilma.escalante@bbklaw.com

Cheryl A Skigin
                                   on behalf of Creditor Capital One Auto Finance a division of Capital One, N.A. ca.ecf@aislaw.com, caskigin@earthlink.net
         Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                                               Desc
                             Imaged Certificate of Notice Page 2 of 9
District/off: 0973-6                                           User: admin                                                                Page 2 of 2
Date Rcvd: Feb 18, 2021                                        Form ID: pdf042                                                           Total Noticed: 1
Gregory Ashcraft
                             on behalf of Debtor Ronald Cloer firm@ashcraftfirm.com ashcraftgr66567@notify.bestcase.com

Gregory Ashcraft
                             on behalf of Joint Debtor Suzanne M. Cloer firm@ashcraftfirm.com ashcraftgr66567@notify.bestcase.com

Joseph C Delmotte
                             on behalf of Creditor Wells Fargo Bank N.A. ecfcacb@aldridgepite.com, JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com

Leonard M Shulman
                             on behalf of Trustee Lynda T. Bui (TR) lshulman@shulmanbastian.com

Lynda T. Bui (TR)
                             trustee.bui@shulmanbastian.com C115@ecfcbis.com

Rejoy Nalkara
                             on behalf of Creditor Capital One Auto Finance a division of Capital One, N.A., c/o AIS Portfolio Services, LP
                             rejoy.nalkara@americaninfosource.com

United States Trustee (RS)
                             ustpregion16.rs.ecf@usdoj.gov

Vincent V Frounjian
                             on behalf of Creditor MECHANICS BANK vvf.law@gmail.com


TOTAL: 13
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                 Desc
                            Imaged Certificate of Notice Page 3 of 9


                      1 Lynda T Bui, Trustee
                        3550 Vine Street, Ste. 210
                      2 Riverside, CA 92507
                        Telephone: (949) 340-3400                                    FILED & ENTERED
                      3 Facsimile: (949) 340-3000
                        Email: Trustee.Bui@shulmanbastian.com
                      4                                                                    FEB 18 2021

                      5 Chapter 7 Trustee                                             CLERK U.S. BANKRUPTCY COURT
                                                                                      Central District of California
                                                                                      BY Mason      DEPUTY CLERK
                      6

                      7
                                                                                CHANGES MADE BY COURT
                      8

                      9                                   UNITED STATES BANKRUPTCY COURT

                10                         CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                11

                12         In re                                    Case No. 6:18-bk-17211-SY

                13         RONALD CLOER and                         Chapter 7
                           SUZANNE M. CLOER,
                14                                                  ORDER:
                                             Debtor.
                15                                                  (1) AUTHORIZING THE SHORT SALE OF
                                                                        REAL PROPERTY OF THE ESTATE FREE
                16                                                      AND CLEAR OF LIENS PURSUANT TO
                                                                        BANKRUPTCY CODE §§ 363(b) AND
                17                                                      363(f);

                18                                                  (2) APPROVING PAYMENT OF REAL ESTATE
                                                                        COMMISSION AND OTHER COSTS; AND
                19                                                  (3) GRANTING RELATED RELIEF
                20                                                  [39141 Trail Creek Lane, Temecula, CA 92591]
                21                                                  Hearing:
                                                                    Date: February 11, 2021
                22                                                  Time: 9:30 a.m.
                                                                    Place: Courtroom 302
                23                                                         United States Bankruptcy Court
                                                                           3420 Twelfth Street
                24                                                          Riverside, CA 92501
                25

                26                 7KH³&KDSWHU7UXVWHH¶V0RWLRQIRU2UGHU  Authorizing the Short Sale of Real
                27 Property of the Estate Free and Clear of Liens Pursuant to Bankruptcy Code §§ 363(b)(1)
                28 and 363(f); (2) Approving Payment of Real Estate Commission and Other Costs; and (3)
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                        1
Riverside, CA 92507       23101-000 Sale Order TC Cloer
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                         Desc
                            Imaged Certificate of Notice Page 4 of 9


                      1 Granting Related Relief´ [Docket No. 89] ³6DOH0RWLRQ´ ILOHGE\filed by Lynda T. Bui,

                      2 chapter 7 tUXVWHH ³7UXVWHH´ IRUWKHEDQNUXSWF\HVWDWHRIRonald Cloer and Suzanne M.

                      3 Cloer ³(VWDWH´ came on for regular hearing on February 11, 2021, the Honorable Scott

                      4 H. Yun, United States Bankruptcy Judge presiding. The Trustee appeared on her own

                      5 behalf. Other parties appeared as reflected in the cRXUW¶VUHFRUG.

                      6            In this oUGHUWKHWHUP³3URSHUW\´PHDQVWKHUHDOSURSHUW\RIWKHdebtors¶ Estate

                      7 located at 39141 Trail Creek Lane, Temecula, CA 92591. The Property1 is situated in the

                      8 City of Temecula, County of Riverside, State of California and legally described as

                      9 follows:

                10
                                       Parcel 1:
                11
                                       /RW WKH³ORW´ RI7UDFW1R-4, as shown on the subdivision
                12                     PDS ³PDS´ ILOHGRQ$SULOLQ%RRNDW3DJHVWR
                                       inclusive of maps in the office of the Riverside County Recorder.
                13
                                       Excepting therefrom:
                14
                                       A. All oil rights, mineral rights, natural gas rights and rights to all other
                15                     hydrocarbons by whatsoever name known, to all geothermal heat and
                                       to all products derived from any of the foregoing (collectively,
                16                     ³VXEVXUIDFHUHVRXUFHV´ DQG

                17                     B. The perpetual right to drill, mine, explore and operate for and to
                                       produce, store and remove any of the subsurface resources on or from
                18                     the lot, including the right to whipstock or directionally drill and mine
                                       from lands other than the lot, wells, tunnels and shafts into, through or
                19                     across the subsurface of the lot, and to bottom such whipstocked or
                                       directionally drilled wells, tunnels and shafts within or beyond the
                20                     exterior limits of the lot, and to redrill, retunnel, equip, maintain, repair,
                                       deepen and operate any such wells or mines, but without the right to
                21                     drill, mine, explore, operate, produce, store or remove any of the
                                       subsurface resources through or in the surface or the upper five
                22                     hundred (500) feet of the subsurface of the lot.

                23                     Parcel 2:

                24                     Nonexclusive easements for access, drainage, encroachment,
                                       maintenance, repair, and for other purposes, all as may be shown on
                25                     the map, and as described in the master declaration of covenants,
                                       conditions and restrictions and reservation of easements for
                26                     Roripaugh Ranch (a residential planned development), recorded on
                                       May 15, 2003, as Instrument No. 2003-351751, as amended as
                27
                          1   The legal description for the Property is believed to be accurate but may be corrected or updated by the
                28
   Lynda T. Bui,
                              title company in the transfer documents as necessary to complete the sale.
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                               2
Riverside, CA 92507       23101-000 Sale Order TC Cloer
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                 Desc
                            Imaged Certificate of Notice Page 5 of 9


                      1                 amended by that certain first amendment to master declaration of
                                        covenants, conditions, restrictions and reservation of easements for
                      2                 5RULSDXJK5DQFK FROOHFWLYHO\WKH³PDVWHUGHFODUDWLRQ´ UHFRUGHGRQ
                                        December 21, 2012 as Instrument No. 2012-0625874, both in the
                      3                 2IILFLDO5HFRUGVRI5LYHUVLGH&RXQW\&DOLIRUQLD ³RIILFLDOUHFRUGV´ DQG
                                        the supplemental declaration of covenants, conditions and restrictions
                      4                 for Roripaugh Ranch, Cambridge (Phase 2) (together with any
                                        DPHQGPHQWV WKHUHWR FROOHFWLYHO\ WKH ³VXSSOHPHQWDO GHFODUDWLRQ´ 
                      5                 recorded on February 24, 2014, as Instrument No. 2014-0069334, in
                                        Official Records.
                      6
                                        Assessor Parcel No.: 957-732-016
                      7

                      8            In this oUGHUWKHWHUP³6HFXUHG&UHGLWRU´PHDQVFROOHFWLYHO\WKHFXUUHQWVHUYLFLQJ

                      9 agent or the current holder of the first lender deed of trust on the Property as shown in the

                10 public records in the County of Riverside, State of California.

                11                 On February 9, 2021, the court entered an order [Docket NR@ ³,562UGHU´

                12 approving the Stipulation Between the United States Trustee on Behalf of the Internal

                13 Revenue Service and Chapter 7 Trustee for Conditional AppURYDORI7UXVWHH¶V0RWLRQIRU

                14 Order Authorizing Sale of Real Property Fee and Clear of Certain Liens Pursuant to 11

                15 U.S.C. § 363(f) [Docket NR@ ³,566WLSXODWLRQ´ 

                16                 The court, having considered the (i) Sale Motion, (ii) declarations of Lynda T. Bui

                17 and Patrick Butler annexed to the Sale Motion, (iii) the declaration of Michael Ackley

                18 [Docket No. 90], arguments and representations of the Trustee at the hearing, and (vi)

                19 the record in this case, and having found that proper notice has been given and good

                20 cause having been shown,

                21                 IT IS ORDERED that:

                22                 1.       The Sale Motion is granted contingent XSRQWKH6HFXUHG&UHGLWRU¶VH[SUHVV

                23 DSSURYDORIWKHWHUPVRIDVKRUWVDOHRIWKH3URSHUW\DQGWKH7UXVWHH¶VFRPSOLDQFHZLWK

                24 any conditions required by the Secured Creditor for the short sale of the Property under

                25 this order. The Trustee is authorized to (i) short sell the Property on an as-is, where-is

                26 basis, without any warranties or representations, to a buyer approved by the Secured
                27 &UHGLWRU ³$SSURYHG%X\HU´ LQDQDPRXQWDSSURYHGE\6HFXUHG&UHGLWRUDQGZKRVH
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                            3
Riverside, CA 92507       23101-000 Sale Order TC Cloer
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                               Desc
                            Imaged Certificate of Notice Page 6 of 9


                      1 real estate contract for the purchase anGVDOHRIWKH3URSHUW\ ³$SSURYHG6DOH&RQWUDFW´ 

                      2 is approved by the Secured Creditor.

                      3            2.       The sale of the Property to the Approved Buyer shall be on the terms and

                      4 conditions of the (i) Approved Sale Contract, (ii) final approval of the short sale from the

                      5 Secured Creditor, and (iii) this order.

                      6            3.       In the event that the sale of the Property does not take place or Secured

                      7 &UHGLWRU¶VOLHQLVQRWSDLGLQIXOORUSXUVXDQWWRDVKRUWVDOHDSSURYHGE\WKH6HFXUHG

                      8 Creditor, Secured Creditor shall retain it lien for the full amount due under its loan

                      9 secured by a lien on the Property.

                10                 4.       7KH7UXVWHH¶Vsale of the Property to the Approved Buyer shall be on an as-

                11 is, where-is basis, without any warranties or representations given to the Approved

                12 Buyer, and the purchase price shall be in an amount approved by Secured Creditor.

                13                 5.       All liens shown on the Preliminary Title Report attached as Exhibit 2 to the

                14 Declaration of Lynda T. Bui ³%XL'HFODUDWLRQ´ annexed to the Sale Motion shall be fully

                15 or partially satisfied or released prior to closing or paid at the time of closing as approved

                16 in writing by the Secured Creditor.

                17                 6.         Through escrow on the sale of the Property, the Trustee is authorized to

                18 SD\FRPSHQVDWLRQIRUUHDOHVWDWHVHUYLFHVWRWKH7UXVWHH¶VUHDOHVWDWHEURNHUWHDPRIPro

                19 Realty Group and BK Global Real Estate Services (collectively, ³7UXVWHH¶VBroker´), and

                20 WKH$SSURYHG%X\HU¶VUHDOHVWDWHEURNHU ³6HOOLQJ%URNHU´ LQWKHDPRXQWVDVDSSURYHG

                21 by the Secured Creditor but in no event more than six percent (6%) of the gross selling

                22 price, with the commission to be split between the TrusteH¶V%URNHUDQGWKH6HOOLQJ

                23 Broker in amounts to be determined and approved by the Secured Creditor.

                24                 7.       Through the sale to the Approved Buyer, approximately $30,000.00 shall be

                25 SDLGWRWKH7UXVWHHRQEHKDOIRIWKH(VWDWH ³6KRUW6DOH3URFHHGV´ 7KH3URSHUty will not

                26 be sold by the Trustee unless the Estate receives the Short Sale Proceeds, which funds
                27 will be used for payment of administrative claims of the Estate and allowed claims in
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                           4
Riverside, CA 92507       23101-000 Sale Order TC Cloer
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                              Desc
                            Imaged Certificate of Notice Page 7 of 9


                      1 accordance with the Bankruptcy Code. From the Short Sale Proceeds, not less than

                      2 40% shall be used to pay non-administrative creditors in this case.

                      3            8.       Upon close of escrow, the liens of the Secured Creditor and Western

                      4 Riverside Council of Governments California HERO Program will each be released and

                      5 all their respective claims against the Property and the Estate with respect to the Property

                      6    LQFOXGLQJDQ\GHILFLHQF\FODLPVUHVXOWLQJIURPWKH7UXVWHH¶VVDOHRIWKH3URSHUW\LIDQ\ 

                      7 will be waived.

                      8            9.       Pursuant to Bankruptcy Code Sections 363(f)(1) and 363(f)(5), the Property

                      9 will be sold free and clear of any unresolved junior liens (the liens that are junior to that of

                10 the Secured Creditor) and the junior liens will not attach to the Short Sale Proceeds,

                11 including the junior lien of the State of California Franchise Tax Board recorded on July

                12 10, 2019 as Instrument Number 2019-0252637 and, pursuant to the IRS Order, the junior

                13 liens of the Internal Revenue Service recorded on December 15, 2017 as Instrument

                14 Number 2017-0526785, December 15, 2017 as Instrument Number 2017-0526786,

                15 March 29, 2018 as Instrument Number 2018-0118609, and May 3, 2018 as Instrument

                16 Number 2018-0172757.

                17                 10.      The Trustee is authorized to execute any and all documents to effectuate

                18 the short sale as set forth in the Approved Contract and the Approval Letter (collectively

                19 WKH³6DOH'RFXPHQWV´ DQGWKLVorder.

                20                 11.      Upon close of escrow on the short sale of the Property, in compliance with

                21 Local Bankruptcy Rule 6004-1(g), the Trustee shall file a report of sale detailing the terms

                22 of sale.

                23                 12.      The Trustee is authorized and empowered to (i) perform under,

                24 consummate, and implement the short sale of the Property as approved by the Secured

                25 Creditor, (ii) execute all additional instruments and documents that may be reasonably

                26 necessary, desirable or required by the Secured Creditor to implement the terms of the
                27 Sale Documents and this order, (iii) take all further actions as may be necessary or
                28 appropriate for the purposes of assigning, transferring, granting, conveying, encumbering
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                          5
Riverside, CA 92507       23101-000 Sale Order TC Cloer
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                Desc
                            Imaged Certificate of Notice Page 8 of 9


                      1 or transferring the Property as contemplated by the Sale Documents and this order, and

                      2 (iv) take such other and further steps as are contemplated by or reasonably required to

                      3 IXOILOOWKH7UXVWHH¶VREOLJDWLRQVXQGHUWKH6DOH'RFXPHQWVDQGWKLVorder, all without

                      4 further order of the court. The Trustee is authorized to execute all documents in

                      5 connection with the sale transaction approved by this order.

                      6            13.      The Approved Buyer is a good faith purchaser under Bankruptcy Code

                      7 Section 363(m) and, as such, is entitled to all of the protections afforded thereby.

                      8            14.      This court retains jurisdiction to (i) enforce and implement the terms and

                      9 provisions of the Sale Documents and this order, all amendments thereto, any waivers

                10 and consents thereunder, and any other supplemental documents or agreements

                11 executed in connection therewith; (ii) compel delivery and payment of the consideration

                12 provided for under the Sale Documents and this order; (iii) resolve any disputes,

                13 controversies or claims arising out of or relating to the Sale Documents and this order;

                14 and (iv) interpret, implement, and enforce the provisions of the Sale Documents and this

                15 order.

                16                 15.      Pursuant to 11 U.S.C. § 363(m), absent a stay of this order pending appeal,

                17 the reversal or modification on appeal of this order, or any provision thereof, shall not

                18 affect the validity of the sale transaction approved hereby that is consummated prior to

                19 the stay, reversal, or modification on appeal.

                20                 16.      The validity of the sale approved under this order shall not be affected by

                21 the appointment of a successor trustee, the dismissal of the above-captioned case, or its

                22 conversion to another chapter under title 11 of the United States Code.

                23                 17.      The Trustee has engaged in fair and reasonable marketing, advertising,

                24 and other sale efforts and procedures in connection with the sale of the Property, which

                25 efforts and procedures have enabled the Estate to obtain a fair and reasonable price for

                26 the Property under the circumstances of this case. In connection with the proposed sale,
                27 the Trustee has complied with all sale procedures established or required by this court.
                28 Neither the Trustee nor the Approved Buyer have engaged in any conduct that would
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                           6
Riverside, CA 92507       23101-000 Sale Order TC Cloer
        Case 6:18-bk-17211-SY Doc 109 Filed 02/20/21 Entered 02/20/21 21:33:54                                 Desc
                            Imaged Certificate of Notice Page 9 of 9


                      1 cause or permit the Sale Documents, or the transactions contemplated thereby, to be

                      2 invalidated or avoided under 11 U.S.C. § 363(n).

                      3            18.      The Notice of the Sale Motion was properly served on all necessary parties

                      4 and complied in all respects with the requirements of the Bankruptcy Code and the

                      5 Bankruptcy Rules, fully and adequately described the relief requested in the Sale Motion

                      6 and set forth the means by which the Sale Motion, and all supporting declarations and

                      7 pleadings filed by the Trustee in connection with the Sale Motion, could be obtained

                      8 promptly by a party in interest; provided fair and reasonable notice under the

                      9 circumstances of this case with respect to the deadlines and procedures for objecting to

                10 the relief requested in the Sale Motion, and set forth the time, date and place for the

                11 hearing on the Sale Motion.

                12                 19.      In recognition of the need to effectuate a closing of the sale as quickly as

                13 possible and that 6HFXUHG&UHGLWRU¶VDSSURYDORIWKHVKRUWVDOH will expire, the stay

                14 provided under Federal Rule of Bankruptcy Procedure 6004(h) is waived with regard to

                15 the sale of the Property and such sale may take place immediately upon entry of this

                16 order, unless a party in interest obtains a stay pending appeal prior to the closing.

                17                                                        ###

                18

                19

                20

                21

                22

                23

                24

                25
                          Date: February 18, 2021
                26
                27
                28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210
                                                                           7
Riverside, CA 92507       23101-000 Sale Order TC Cloer
